IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


THE BRADLEY CENTER, A                      : No. 197 WAL 2018
PENNSYLVANIA NON-PROFIT                    :
CORPORATION                                :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Commonwealth Court
             v.                            :
                                           :
                                           :
NORTH STRABANE TOWNSHIP, AND               :
LINDEN VUE HOMEOWNERS                      :
ASSOCIATION, INC., AND MAJESTIC            :
HILLS HOMEOWNERS ASSOCIATION               :
                                           :
                                           :
PETITION OF: LINDEN VUE                    :
HOMEOWNERS ASSOCIATION, INC.,              :
AND MAJESTIC HILLS HOMEOWNERS              :
ASSOCIATION                                :


                                     ORDER



PER CURIAM

     AND NOW, this 11th day of October, 2018, the Petition for Allowance of Appeal is

DENIED.